Name: Council Decision (CFSP) 2019/938 of 6 June 2019 in support of a process of confidence-building leading to the establishment of a zone free of nuclear weapons and all other weapons of mass destruction in the Middle East
 Type: Decision
 Subject Matter: defence;  Asia and Oceania;  European construction;  international security;  cooperation policy
 Date Published: 2019-06-07

 7.6.2019 EN Official Journal of the European Union L 149/63 COUNCIL DECISION (CFSP) 2019/938 of 6 June 2019 in support of a process of confidence-building leading to the establishment of a zone free of nuclear weapons and all other weapons of mass destruction in the Middle East THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The 2016 European Union Global Strategy for the Union's Foreign and Security Policy as well as the 2003 European Union Strategy against the proliferation of Weapons of Mass Destruction (WMD) are founded on the conviction that a multilateral approach to security, including disarmament and non-proliferation, provides the best way to maintain international order. (2) The Union's policy therefore is to uphold, implement and strengthen the implementation and universalisation of existing disarmament and non-proliferation treaties, agreements and norms and to cooperate with and assist third countries in the fulfilment of their obligations under multilateral conventions and regimes. (3) The Joint Declaration of the Paris Summit for the Mediterranean of 13 July 2008, establishing the Union for the Mediterranean, reaffirmed the common aspiration to achieve peace as well as regional security as set out in the Barcelona Declaration adopted at the Euro-Mediterranean Conference of 27-28 November 1995, which, inter alia, promotes regional security through, inter alia, nuclear, chemical and biological non-proliferation, adherence to and compliance with international and regional non-proliferation regimes and arms control and disarmament agreements such as the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), the Chemical Weapons Convention, the Biological and Toxin Weapons Convention, the Comprehensive Nuclear Test-Ban Treaty, and/or regional arrangements such as zones free of nuclear weapons, including their verification regimes, as well as by fulfilling in good faith the commitments of the signatories to the Barcelona Declaration under arms control, disarmament and non-proliferation conventions. (4) The parties to the Union for the Mediterranean will pursue a mutually and effectively a verifiable Middle East zone free of WMD  nuclear, chemical and biological  and their delivery systems. Furthermore, the parties will consider practical steps, inter alia, to prevent the proliferation of nuclear, chemical and biological weapons as well as the excessive accumulation of conventional arms. (5) In 2008, the Union organised a seminar in Paris on Middle East Security, WMD Non-Proliferation and Disarmament, which brought together representatives of States of the region and Union Member States, as well as academics and national nuclear energy agencies. (6) The 2010 NPT Review Conference emphasised the importance of a process leading to full implementation of its 1995 Resolution on the Middle East (the 1995 Resolution). To that end, the Conference endorsed practical steps, inter alia, consideration of all offers aimed at supporting the implementation of the 1995 Resolution, including the offer of the Union to host a follow-up seminar related to the one organised in June 2008. (7) The 2010 NPT Review Conference further recognised the important role played by civil society in contributing to the implementation of the 1995 Resolution and encouraged all efforts in that regard. (8) In 2011, the Union organised a seminar in Brussels to promote confidence building and in support of a process aimed at establishing a zone free of WMD and means of delivery in the Middle East, which brought together senior representatives of States of the region, the three NPT depository States, the Union Member States, other interested States, as well as academics and official representatives of the major regional and international organisations. (9) In 2012, the Union decided to further support a process of confidence-building leading to the establishment of a zone free of nuclear weapons and all other WMD in the Middle East, amongst others by supporting the work of the UN-appointed Facilitator for the 2012 Conference on the establishment of such a zone and by organising a capacity-building workshop and a follow-up event to the 2008 and 2011 Union seminars. (10) The Union has continuously expressed its readiness to continue to assist in the process leading to the establishment of a WMD-free zone (WMDFZ) in the Middle East and wishes to continue to support confidence building processes similar to those provided by the Union seminars and workshops held in in 2008, 2011 and 2012. (11) In his Agenda for Disarmament Securing our Common Future presented on 24 May 2018, the United Nations Secretary-General pledge to work with UN Member States to strengthen and consolidate nuclear-weapon-free zones, including by supporting the further establishment of such zones, including in the Middle East, HAS ADOPTED THIS DECISION: Article 1 1. For the purposes of advancing the Union's commitment to establishing a WMDFZ in the Middle East, and in order to provide follow-up to earlier Union activities in 2008, 2011 and 2012 and promote confidence building in support of a process aimed at establishing such a zone, the Union shall support activities to foster inclusive dialogue among experts and policymakers on a WMDFZ in the Middle East through, inter alia: (a) identifying lessons learned from efforts to advance the WMDFZ during the period 1996-2015; (b) building analytic capacity to support new thinking on regional security issues and the WMDFZ, including drawing on lessons from the establishment of other regional nuclear weapons-free zones; (c) collating ideas and developing new proposals on how to move forward on the issue. 2. In that context, the project to be supported by the Union shall cover the following specific activities: (a) Phase I The first phase of the project will focus on establishing networks of experts, outreach and communication, and framing the issues and themes to be explored. Key activities include: (i) the establishment of an initial regional network of relevant experts and institutions; (ii) outreach, interviews and literature review and relevant documentation-gathering; (iii) a first meeting of the project reference group; (iv) a side event at the General Assembly First Committee in October 2019; (v) a workshop, bringing together 15-20 members of the project's regional network and members of the project reference group; (b) Phase II The second phase of the project will focus on engaging with relevant individuals, experts, academic and policy researchers, and institutes in the region for the purpose of obtaining insights and perspectives on the issues and themes identified in Phase I as well as validation of the narrative on WMDFZ efforts between 1995-2015. Key activities include: (i) up to 50 one-on-one interviews with individuals from within and outside the region; (ii) up to six small research institute-facilitated meetings of relevant experts in the region; (iii) a full draft of United Nations Institute for Disarmament Research (UNIDIR)'s report on the WMDFZ initiative in the Middle East to be made available to UN Member States and the UN Office for Disarmament Affairs; (iv) a special event organised in the margins of the 2020 NPT Review Conference; (v) a meeting organised at UN Headquarters in New York in 2020 to present relevant updates and findings of the project to UN Member states and other relevant stakeholders; (c) Phase III (i) two multi-stakeholder workshops to consider the summary of options and recommendations on the way forward; (ii) publication of remaining briefing papers setting out those options and perspectives that have been identified as potentially promising for prospects for enhanced regional security cooperation, inter alia, via a WMDFZ in the Middle East; (iii) two workshops that bring together experts and officials acting in their personal capacities. A detailed description of the projects is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for the implementation of this Decision. 2. Technical implementation of the projects referred to in Article 1(2) shall be carried out by the UNIDIR, which shall perform this task under the responsibility of the HR. For that purpose, the HR shall enter into the necessary arrangements with UNIDIR. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 2 856 278. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union budget. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For that purpose, it shall conclude a financing agreement with UNIDIR. The agreement shall stipulate that the implementing partner is to ensure visibility of the Union contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of 6-monthly narrative reports prepared by UNIDIR. Those reports shall form the basis for the evaluation carried out by the Council by the end of the project. 2. The Commission shall provide information on the financial aspects of the projects referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 36 months after the date of the conclusion of the financing agreement referred to in Article 3(3). However, it shall expire six months after its entry into force if no financing agreement has been concluded by that time. Done at Luxembourg, 6 June 2019. For the Council The President A. BIRCHALL ANNEX Project in support of a process of confidence-building leading to the establishment of a zone free of nuclear weapons and all other weapons of mass destruction in the Middle East (ME WMDFZ) I. Project objectives The proposed project will have four overarching objectives: (1) to fill an important research gap related to how the issue of the ME WMDFZ evolved from 1995-2015, including lessons for current and future prospects; (2) to build analytic capacity to support new thinking on regional security issues and the zone, including drawing on lessons from the establishment of other regional nuclear free zones; (3) to collate ideas and develop new proposals on how to move forward on that issue; and (4) to foster inclusive dialogue among experts and policymakers on regional security issues, inter alia, by means of the ME WMDFZ, which in turn could contribute to ongoing multilateral processes, including the NPT as well as the UN annual conference's efforts on the establishment of a ME WMDFZ. With regard to the first objective, the complexity of the question of a ME WMDFZ, lack of progress to date, and limited political will within and outside the region have resulted in diminished policy and research attention on the issue in recent years. An extensive body of research exists on the origins of the initiative and efforts to advance it in the lead-up to and conduct of the 1995 Review Conference. The indefinite extension of the NPT that year and the resolution on the Middle East that enabled consensus on extension has been comprehensively addressed, including through an ongoing oral history programme of the 1995 NPT Conference. There is significantly less documentation and research, however, on the period between 2010-2015. That period, however, saw a number of important diplomatic initiatives on the zone. While some scholars and experts have focused on exploring particular elements of the issue and some advocates have sought to elaborate model texts for a possible agreement, there is no authoritative empirical account of efforts to advance the ME WMDFZ concept during the period from 1996 to 2015. In the absence of such documentation, there is a risk that important details and facts, as well as perspectives of the actors involved and lessons for future efforts, will be lost. This will impede future research or policy efforts on the matter. The proposed UNIDIR project will fill this gap. As regards the second objective, this project will support continued research and expert attention on WMD threats in the Middle East, regional security cooperation, and specifically a WMDFZ. It will do so at a time when new and sustained thinking and ideas on these issues are desperately needed. By exploring consistent, emerging, or forgotten themes and ideas related to the WMDFZ over two decades, the project will contribute to knowledge and understanding of this issue. By drawing on more recent literature on other nuclear or WMD-free zones, it can assess commonalities and/or singularities in the context of the Middle East region. The result will be a comprehensive repository of themes and ideas to contribute to renewed action and an expanded network of analysts and experts with access to this body of work. As regards the third objective, this project will contribute to future consideration of the ME WMDFZ in the wider regional WMD and security context by documenting the issues and approaches that were addressed in the context of various initiatives during a two-decade period. Through the inclusive engagement of experts within the region, the project will identify those issues and ideas that researchers, participants and expert observers consider as having potential for further exploration and, equally, those issues that have proved most difficult to tackle. Such an exercise can provide policymakers with a comprehensive basis for considering and assessing the prospects for progress on regional security cooperation on WMD threats in the current dynamic strategic environment. It can also support the development of capacity for future negotiations on regional security issues, including the ME WMDFZ. Finally, and most important, with regard to the fourth objective, this project will facilitate inclusive informal expert dialogue on specific ideas and initiatives to enhance regional security and the management of WMD threats in the Middle East among countries in the region and their external partners. By doing so, this project will advance the substantive foundations for future semi-official and official dialogue on aspects of WMD and their delivery systems. Specifically, it will offer a discreet framework to examine a broad range of the relevant issues, explore and develop fresh perspectives that may offer avenues for future progress, and support and contribute to a conducive environment for potential future dialogue. In so doing, it also will provide important substantive input and ideas to the UN Conference on the ME WMDFZ as well as contribute to building trust and confidence among a wide range of experts that may be involved in that as well as other appropriate forums. II. Project description (1) Objectives and audience This project, as noted above, has four objectives:  To produce a factual narrative of efforts to establish a ME WMDFZ between 1995 and 2015 that fills an important gap in the research literature and identifies lessons for future efforts.  To identify key issues, opportunities, obstacles and ideas of contemporary relevance to consideration of a WMDFZ and efforts to enhance regional security cooperation, thereby contributing insights on substantive as well as process aspects of the zone and potential ways forward in the context of a changing strategic environment.  To engage and obtain perspectives and insights from a wide community of researchers, policymakers and academics in the region on these issues and, in so doing, expand the number and diversity of participants exploring the prospects for dialogue and progress on the longstanding issue of a ME WMDFZ in the context of wider regional WMD and security issues as well as other experiences of regional nuclear free zones.  To facilitate dialogue among these experts with a view to fostering networks, communication and engagement that could in turn, contribute to future efforts to advance regional security, arms control, non-proliferation and disarmament progress in the region. Three overlapping audiences are envisaged:  International security and arms control researchers, particularly those with a focus on nuclear, chemical and biological non-proliferation and disarmament and their delivery systems, regional security or Middle East security issues. A particular focus will be the new generation of scholars that are devoting greater attention to international and regional WMD issues in light of the Syrian conflict, divisions over Iran's nuclear programme and other nuclear capabilities in the region, technological advances and new weapons capabilities, strained political relationships between key nuclear States and controversy between some nuclear and non-nuclear States on the way forward for nuclear disarmament. An authoritative English language account of the trajectory of the ME WMDFZ in the 1996-2015 period would provide an important resource and repository for consideration of a wide range of WMD issues, inter alia, on nuclear-weapon free zones as well as issues specific to the Middle East.  Policymakers working on arms control, non-proliferation and disarmament issues. This includes persons with both regional as well as international perspectives and in multiple fora, including the NPT 2020 Review Conference. Many States, regardless of their positions on nuclear disarmament, consider an agreed outcome from this meeting to be critical after the failure of the 2015 NPT Conference to agree on a final document and given multiple stresses on the NPT. The issue of progress toward a ME WMDFZ is acknowledged as a critical variable in the prospects for a Review Conference outcome.  Middle East scholars and practitioners that seek to track and understand the rapidly changing dynamics of the region, its Member States and its populations, the implications of shifting alliances and capabilities on regional security and the prospects of preventing and mitigating current and future tensions and conflicts. (2) Time frame This project is expected to begin in the second half of 2019 and continue for 36 months. It is expected to conclude in spring 2022 with all publications issued by that time. Final project narrative and financial reports will be produced by late 2022. (3) Activities, outputs and methodologies This project is divided into three phases. Specific events and timings will be adapted as relevant and according to key developments. Project documents, findings and ideas will be shared with the UN Secretariat and participants with a view to supporting preparations of these annual conferences organised by the UN Secretary-General. The three phases are the following: Phase I: The first phase of the project will focus on setting up the project and networks of experts, outreach and communication, and framing the issues and themes to be explored. Key activities include:  The establishment of an initial regional network of relevant experts and institutions for the project;  Outreach to and interviews of relevant individuals involved in various ME WMDFZ initiatives will begin;  Literature review and relevant documentation-gathering related to a ME WMDFZ between the period from the 1995 NPT Review Conference to the conclusion of the 2015 NPT Conference. Relevant broader policy research on other nuclear weapons free zones and/or initiatives, as well as on Middle East security cooperation experiences, will also be reviewed. Key outputs include:  A first meeting of the project reference group;  A side event at the General Assembly First Committee in October 2019, with the participation of relevant regional experts and institutions, to describe the project, present initial themes, and discuss key priority areas to be explored;  A chronology of key events and an outline of the themes, issues, and debates that comprise a narrative of discussion of the WMDFZ issue in this region. For ease of reference, this review will include a table of contents and be divided into sections highlighting the most important findings. Those materials could be shared with participants and observers to the Conference on the Middle East WMDFZ to be convened by the UN Secretary-General in 2019;  A workshop to be organised in Valletta, Malta in December 2019 bringing together 15-20 members of the project's regional network and members of the project reference group to share updates on the UN conference, possible next steps and any emerging issues that the project may wish to take into account and/or revise as a result of the Conference. Phase II: The second phase of the project will focus on engaging with relevant individuals, experts, academic and policy researchers, and institutes in the region for the purpose of obtaining insights and perspectives on the issues and themes identified in Phase I as well as validation of the narrative on WMDFZ efforts between 1995-2015. Key activities include:  Up to 50 one-on-one interviews with individuals from within and outside the region involved in ME WMDFZ zone discussions and/or research from 1995 (via meetings in the region, in the margins of relevant international meetings or conferences, by Skype and/or telephone);  Up to six small research institute-facilitated meetings of relevant experts (up to 25) in the region with a view to: (a) validate and refine drafts of the narrative account, including key facts and dates; (b) obtain perspectives on priority issues, obstacles, challenges and opportunities for progress on the zone; and (c) explore possible ways to overcome identified obstacles and challenges to allow some forward progress toward a ME WMDFZ and regional security issues in the Middle East. It is envisaged that meetings will take place in Egypt (Cairo), Jordan (Amman), Iran (Tehran), Lebanon (Beirut) and Kuwait; Key outputs include:  A full draft of UNIDIR's report on the WMDFZ initiative in the Middle East;  A UNIDIR-compiled overview of key issues and obstacles that includes ideas regarding current and/or future initiatives and perspectives on possible ways forward identified during the course of research and expert discussions;  A second meeting of the project reference group to take stock and assess progress of the project and validate UNIDIR's overview of key issues;  A special event organised in the margins of the 2020 NPT Review Conference;  A meeting organised at UN Headquarters in New York in 2020 to present relevant updates and findings of the project to UN Member States and other relevant stakeholders;  A workshop in Aqaba, Jordan to update on progress to date in the UN Secretary General conference process and to consider priority areas that might be pursued in subsequent meetings. Phase III: The concluding phase of the project will entail the finalisation, for publication by UNIDIR, of the narrative account. During this period and building on the comprehensive stocktaking and analyses undertaken in Phase 2, the project will convene a final two multi-stakeholder workshops to consider the summary of options and recommendations on the way forward. Key activities include:  The publication of remaining briefing papers setting out those options and perspectives that have been identified as potentially promising for prospects for enhanced regional security cooperation, inter alia, via a WMDFZ in the Middle East, and relevant considerations for policymakers;  Launching events (panel presentation and discussions) in Geneva, Brussels and Washington to publicise UNIDIR's narrative account and findings;  Two workshops that bring together experts and officials acting in their personal capacities, to be crafted in light of the outcome of the 2020 Review Conference and relevant discussions in UN conferences on the ME WMDFZ. Potential locations are Cairo, Egypt and Rome, Italy. Key outputs include:  A narrative account of the ME WMDFZ, freely accessible via UNIDIR's website, with key chronologies, annexes and data;  Up to five briefing papers on specific aspects, options and perspectives of the ME WMDFZ;  Two workshop summaries, to be shared with relevant officials, authorities and multilateral processes, outlining perspectives, views and ways forward on the ME WMDFZ. A combination of methodologies will be used in the course of this project, including comparative literature review and analysis, open source document collection and analysis, and oral interviews. The latter will follow standard research procedures, including soliciting the interviewee's signed willingness to be recorded, review of any written accounts or summaries with the interviewee for factual accuracy and the non-distribution of oral interview recordings or accounts without the express consent of the interviewee according to a standard interview protocol. Open source and oral history accounts and details will be triangulated for factual accuracy. All meetings undertaken during the course of this project will take place under Chatham House rules. All project materials, including open source and oral materials will be digitally archived and maintained by UNIDIR for a set duration. UNIDIR's style guides and quality assurance processes will be applied to all publications, including external peer reviews of draft manuscripts. (4) Project composition This project will be led by a Project Lead with the requisite knowledge and experience of the region and WMD matters therein. The Project Lead will have a wide network and enjoy high standing within the region. The Project Lead will report to the UNIDIR Director, coordinate the project team, lead the preparation of the narrative account of the WMDFZ processes since 1995, and direct and lead the process of engaging experts and former officials and compiling perspectives on past efforts and current prospects for the zone. A full-time Project Manager and Researcher will be recruited to lead and undertake relevant literature reviews, documentation gathering, and oral interview processes. The Project Manager and Researcher will: (a) have a graduate degree in a relevant subject (Middle East, international security and/or WMD issues), excellent knowledge of the Middle East, relevant languages, and a solid publishing record; (b) have a demonstrated record for high quality, impartial and accountable research as well as excellent interpersonal skills; and (c) will play a lead role in the preparation of summary reports on perspectives on issues and ways forward produced by the report. A Senior Fellow, working on a on a part-time basis (50 %), will provide guidance, knowledge and advice to the Project Lead and to the Project Manager and Researcher, and will contribute to the compilation and drafting of the narrative. The Senior Fellow will have comprehensive knowledge and experience of the Middle East region and efforts to establish the ME WMDFZ. A reference group of 4-5 individuals will be established for this project to provide advice and guidance to the project, review draft publications, help establish contacts with relevant experts and institutes and participate in meetings and expert dialogues in the region. Those individuals will be selected on the basis of their expertise and knowledge of initiatives related to the ME WMDFZ and they will participate in their personal capacity. They will receive travel costs and a daily subsistence allowance when they participate in project-related activities and a small honorarium. Given the significant degree of travel and engagement with a wide and diverse network of experts envisaged in this project, a team assistant will be recruited for this project to support administration and logistics, including travel to and within the region, the organisation of meetings and financial and administrative processes in the context of the UN enterprise resource programme (Umoja). Ideally, the team assistant will have Arabic speaking skills. A project intern will assist the project on a part-time basis (50 %) on documentation gathering and review, fact-checking, development of relevant data tables/lists and archiving. III. Project governance and oversight This project will be undertaken under the auspices of UNIDIR. UNIDIR is an autonomous institution within the framework of the United Nations established in 1980 for the purpose of undertaking independent research on disarmament and related problems, particularly international security issues. Located in Geneva, it has a global reputation and longstanding expertise on WMD issues, including a significant institutional memory and archive of disarmament processes, including NPT and nuclear weapons free zones around the world, and a substantial publications record, all of which is publicly accessible and available online free of charge. An important component of UNIDIR's functions is to convene and facilitate informal dialogue among diverse experts on disarmament issues ranging from WMD issues to new and emerging weapons technologies. UNIDIR therefore has a wide network on which to draw and experience in organising meetings in Geneva and elsewhere, and preparing summary reports and follow up. UNIDIR is governed by a Board of Trustees that also serves as the Advisory Board on Disarmament Matters, to which the Director of UNIDIR reports. The Board of Trustees brings together a diverse group of experts from around the world, all of whom serve in their personal capacity and who meet twice a year to review UNIDIR's substantive and financial activities. The Board of Trustees reports annually on its work to the UN Secretary-General. The UNIDIR Director is responsible for the organisation, direction and administration of UNIDIR, including its substantive research outputs as well as its financial and administrative processes. While UNIDIR is an autonomous organisation, it follows UN Financial Rules and Regulations and its finances are subject to audit by the UN Board of Auditors. All project finances are administered and managed through Umoja and subject to quarterly review. UNIDIR reports on individual project progress and finances to relevant donors on at least an annual basis and up to a quarterly basis, depending on the requirements of the individual donor.